Citation Nr: 0117873	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  01-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel






INTRODUCTION

The veteran had active service from August 1974 to June 1975.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul Minnesota (RO), which denied the benefit sought on 
appeal.



REMAND

A preliminary review discloses that a record of a service 
hospitalization of the veteran in April 1975 indicates that 
he was admitted on transfer from the Veterans Administration 
Hospital in Minneapolis, Minnesota, where he had been 
admitted in March 1975 with a diagnosis of acute 
schizophrenic episode.  However, these records are not 
associated with the claims file.  The VA is deemed to have 
constructive knowledge of those records and, in this case, 
has actual knowledge of the existence of those records.  As 
such, they are considered to be evidence which is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . .")  
Therefore these records should be obtained prior to further 
appellate review.  

In addition, the veteran's VA Form 9 (Appeal to the Board of 
Veterans' Appeals) indicated that he wanted a hearing before 
a Member of the Board at the RO.  The record does not reflect 
that the veteran was afforded such a hearing or that he 
withdrew his request.  However, the Board would observe that 
the veteran's representative indicated that the file was 
ready for BVA review.  Under these circumstances it is not 
clear whether the veteran still desires a hearing before a 
Member of the Board at the RO.  Clarification of this matter 
is necessary.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


1.  The RO should obtain and associate 
with the claims file records of a 
hospitalization of the veteran at the VA 
Medical Center in Minneapolis, Minnesota 
in March 1975.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

3.  The RO should clarify whether the 
veteran still desires a hearing before a 
Member of the Board at the RO.  If so, 
the RO should inform the veteran of his 
hearing options and schedule him for a 
hearing as soon as practicable.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



